UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI(
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x
UNITED STATES OF AMERICA,
                                                                19 er. 536 (PKC)

               -against-                                       ORDER

DEEJAY WHITE,

                       Defendant.
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _x.


CASTEL, U.S.DJ.

               Defendant White has moved the Court to "reconsider" its December 19, 2019

denial of bail principally for reasons set forth in a written submission dated March 23, 2020.

(Doc 45.) Defense counsel asks that the Court hear him telephonically and advises that his client

waives his presence at the bail hearing. The government should promptly advise the Court in

writing if it wishes to challenge the propriety and efficacy of the waiver of the defendant's

presence.

               The application to proceed telephonically and without the participation of

defendant White who waives his presence is provisionally granted. The bail hearing will be

conducted on March 25, 2020 at 12 noon. The call-in number is 888 363 4749 or 215 446 3662.

 Access Code 3667981.



               SO ORDERED.


                                                       //       P. Kevin Castel
                                                            United States District Judge


Dated: New York, New York
       March 24, 2020
